Citation Nr: 0527240	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-15 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION


The veteran served on active duty from June 1972 to September 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In May 2003, the Board remanded the claims file to the RO for 
the veteran to be scheduled for a personal hearing before a 
Veterans Law Judge.  Accordingly, the appellant testified at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge in April 2005.  A transcript of that hearing is 
associated with the claims file.

In a statement dated in April 2005, the veteran requested 
service connection for hypertensive heart disease.  Private 
medical records noted heart abnormalities.  During the April 
2005 Board hearing, it was asserted that the veteran had 
heart enlargement.  The RO has not yet adjudicated this 
claim.  Absent a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); 
Hazan v. Gober, 10 Vet. App. 511 (1997).  

Service connection has only been established for hypertension 
(hypertensive vascular disease, diagnostic code 7101) and not 
for heart disease.  This decision is limited to the issue 
which has been developed for review by the Board.  The new 
claim for service connection for heart disease is referred to 
the RO for such action as may be deemed appropriate.  


FINDING OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The veteran does not have PTSD as the result of disease 
or injury during active service.  

3.  The veteran's diastolic blood pressure is not 
predominantly 110 or more and his systolic blood pressure is 
not predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7101 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et. seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With respect to the 
issue of entitlement to service connection for PTSD, it is 
noted that the April 2000 denial preceded the enactment of 
the VCAA.  Thereafter, the RO did furnish VCAA notices to the 
veteran regarding this issue, in August 2003, September 2003, 
and May 2005.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the veteran was sufficiently informed of 
the efforts to obtain evidence on his behalf and of the 
evidence actually received by VA by communications from the 
RO, to include the statement of the case and supplemental 
statements of the case, during the course of his appeal.  As 
he has been kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Specifically, all available 
service, VA, and private medical records have been obtained.  
It is noted that the veteran has not been afforded VA 
examination for PTSD, however, inasmuch as the medical 
evidence of record does not reflect that the veteran 
currently has PTSD, the Board finds that VA examination for 
this disorder is not warranted.  Upon consideration of the 
foregoing, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim for 
service connection for PTSD.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra.  

Accordingly, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

Taking all factors into consideration, there is no prejudice 
to the veteran in proceeding to consider this claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Analysis

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); 
Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

Service medical records do not show that the veteran was seen 
for PTSD or any other mental health complaints.  On 
examination for release from service, by a medical board, in 
August 1972, the veteran's psychiatric status was normal.  
Since this is a report by a trained medical professional, 
shortly before the veteran left active service, it is highly 
probative evidence against the presence of a psychiatric 
disease or injury being incurred or aggravated in service.  

Several years passed without any competent medical evidence 
of a psychiatric disorder.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Private treatment records reflect that the veteran was 
hospitalized in November and December 1976 and February 1977.  
The diagnosis on each visit was schizophrenia, paranoid type.  
VA treatment records reflect that the veteran had a history 
of alcohol and cocaine dependence.  Specifically, these 
records reflect that the veteran underwent rehabilitation in 
June and July 1996.  The diagnoses included cocaine 
dependence and alcohol abuse, rule out substance induced mood 
disorder.  These are competent medical opinions as to the 
nature of the veteran's psychiatric problems.  These records 
show that, although the veteran has undergone extensive VA 
treatment, his psychiatric symptoms have not been diagnosed 
as PTSD.  

During his April 2005 hearing before the undersigned, the 
veteran testified that he has PTSD as the result of being 
chased by police after he and fellow service members had left 
the base without leave.  The veteran's lay diagnosis of his 
problems is not competent evidence.  38 C.F.R. § 3.159(a).  
As a lay witness, the veteran can testify as to what he 
actually experienced; however, he lacks the medical training, 
experience, and expertise to make a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, there is only the veteran's claim that he has 
PTSD as a result of the stresses of service.  There is no 
competent evidence that the veteran has PTSD.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Further, there is no 
competent evidence that would connect PTSD to service.  On 
the other hand, there is competent evidence against the 
claim.  For the medical board in August 1972, a physician 
reported the veteran's psychiatric status was normal.  It was 
several years after service that there was a psychiatric 
diagnosis, and that was not PTSD.  Rather, the veteran was 
hospitalized and had medical work-ups, which resulted in 
diagnoses of schizophrenia, and drug and alcohol abuse.  
Clearly, the preponderance of evidence here is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD, the benefit 
of the doubt doctrine is not applicable and the appeal must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Hypertension,

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

The service-connected hypertension (also called hypertensive 
vascular disease) with diastolic pressure predominantly 100 
or more, or with systolic pressure predominantly 160 or more, 
or if there is a history of diastolic pressure predominantly 
100 or more that requires continuous medication for control, 
the disability will be rated at 10 percent.  The next higher 
rating, 20 percent, requires diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
A 40 percent rating requires hypertensive vascular disease 
with diastolic pressure predominantly 120 or more.  A 60 
percent rating requires diastolic pressure predominantly 130 
or more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2004).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The veteran presented the 
current claim in March 2002.  

The claim folder includes VA clinical records dating back to 
October 2000, when the veteran's blood pressure was 138/86.  
Subsequent clinical records continued to record the veteran's 
blood pressure.  None of the readings disclosed a diastolic 
pressure of 110 or more, or a systolic pressure of 200 or 
more.  

On VA examination, in April 2003, blood pressure readings 
were 160/90 and 160/92 sitting, 164/92 reclining, and 160/92 
standing.  The veteran's pressure was rechecked later in the 
morning and found to be 130/84, 140/88 sitting, and 130/80 
reclining.  The diagnosis was hypertension.  The report shows 
that the records were reviewed and recent blood pressures 
noted.  

The most recent record of the veteran's blood pressure is 
found in VA clinical records for July 2004 and shows a 
pressure of 152/74.  

Recent private medical records reflect other heart tests, 
without blood pressure measurements.  

The veteran's blood pressures fall within the range for which 
the rating schedule provides a 10 percent evaluation.  The 
next higher rating, 20 percent, requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  There is no competent evidence from a doctor or 
other medical professional that the veteran has any blood 
pressure readings that high.  Certainly, they are not 
predominantly in the higher range.  Rather, there are many 
blood pressure readings, of record, in the range for which 
the rating schedule provides a 10 percent rating.  These 
numerous measurements of the veteran's blood pressure provide 
a preponderance of evidence which establishes that his blood 
pressures are predominantly not in the range required for a 
higher rating.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for hypertension.  Consequently, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.


ORDER

Service connection for PTSD is denied.

An increased rating for hypertension, is denied



	
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


